DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/21 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosaka (JP 2016174440 A).
Regarding claim 1, Kosaka teaches an multi-phase motor stator comprising a plurality of slots (13, fig 2) configured to accommodate windings (20) associated with multiple phases, the slots (13) extending radially between an inner circumference and an outer circumference of the stator (14), the slots (13) including open slots (13a) having an opening at the inner circumference and closed slots (13b) that are closed at the inner circumference, wherein the slots (13) are arranged with at least one open slot (13a) and at least one closed slot (13b) associated with the windings (20) for each of the multiple phases (fig 2).
Regarding claim 2, Kosaka teaches the plurality of slots (13) are circumferentially arranged such that every open slot (13a) is adjacent to at least one closed slot (13b).
Regarding claim 3, Kosaka teaches every closed slot (13b) is adjacent to at least one open slot (13b).
Regarding claim 4, Kosaka teaches the plurality of slots (13) are arranged in multiple groups of adjacent slots associated with each phase and wherein each group of adjacent slots comprises one open slot (13a) and one closed slot (13b, fig 3).
Regarding claim 5, Kosaka teaches each group of adjacent slots (13) includes three adjacent slots associated with the same phase (fig 6).
Regarding claim 6, Kosaka teaches a ratio of open slots to closed slots is 2:1 or 1:2 (fig 23).
Regarding claim 7, Kosaka teaches each group of adjacent slots (13) includes four adjacent slots associated with the same phase and wherein a ratio of open slots to closed slots is 3:1 or 1:3 or 1:1 (fig 5, 1:1).
Regarding claim 8, Kosaka teaches a ratio of the open slots (13a) to the closed slots (13b) is 1:1 (fig 2).
Regarding claim 9, Kosaka teaches the open slots (13a) are arranged in an alternating pattern with the closed slots (13b) such that every open slot (13a) has two adjacent closed slots (13b) and every closed slot (13b) has two adjacent open slots (13a, fig 23).

Regarding claim 10, Kosaka teaches an electric machine comprising: 
a rotor (102, fig 13); and 
a stator (30) surrounding the rotor (102) and defining an air gap (not label but shown in fig 13) disposed between an inner circumference of the stator (30) and an outer circumference of the rotor (102), the stator (30) defining a plurality of radially extending slots (13) configured to accommodate windings (20) having an associated phase, the slots (13, fig 2) including open slots (13a) having an opening to the air gap and closes slots (13b) that are closed to the air gap, wherein the open slots (13a) and closed slots (13b) are arranged such that the windings (20) for each phase occupy both open slots and closed slots.
Regarding claim 11, Kosaka teaches the closed slots (13b) are equal in number to the open slots (13a, fig 2).
Regarding claim 12, Kosaka teaches each open slot (13a) is adjacent to at least one of the closed slots (13b, fig 2).
Regarding claim 13, Kosaka teaches each open slot (13a) is adjacent to two of the closed slots (13b, fig 23).
Regarding claim 14, Kosaka teaches the plurality of slots (13) are arranged in multiple groups of adjacent slots associated with each phase, wherein each of the multiple groups includes at least one of the open slots (13a) and at least one of the closed slots (13b, fig 3).
Regarding claim 15, Kosaka teaches each of the multiple groups includes three adjacent slots and a ratio of the closed slots to the open slots is 1:2 or 2:1 (fig 23).
Regarding claim 16, Kosaka teaches the closed slots (13b) and open slots (13a) are arranged in an alternating manner such that each closed slot is adjacent to two open slots (fig 23).
Regarding claim 17, Kosaka teaches a method comprising: 
positioning windings (20) for each phase of an electric machine within slots (13) of a stator (30) such that the windings (20) of each phase occupy both open slots (13a) having an opening to an air gap between the stator (30) and a rotor (102) of the electric machine and closed slots (13b) that are closed to the air gap.
Regarding claim 18, Kosaka teaches the open slots (13a) and closed slots (13b) are arranged in an alternating manner (fig 2).
Regarding claim 19, Kosaka teaches every open slot (13a) is adjacent to at least one closed slot (13b, fig 2).
Regarding claim 20, Kosaka teaches every closed slot (13b) is adjacent to at least one open slot (13a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Savagian et al. (US 20110175482 A1) teaches an electric motor includes a rotor and a stator assembly concentrically located about the rotor. The stator assembly includes a stator stack and a plurality of spaced apart stator teeth extending radially from the stator stack. The plurality of stator teeth defines a plurality of stator slots. Each stator tooth defines a stator tooth tip. The stator tooth tips are shaped to reduce the magnetic flux generated by the stator assembly during operation of the electric motor.
Zepp et al. (US 7042130 B2 )teaches an electrical machine using a plurality of separate teeth that can be axially inserted into a stator ring or armature after receiving a bobbin or form wound coil. Each tooth contains a primary locating structure and a secondary locating structure which respectively set the radial position and the angular position of the teeth in a stator ring. This construction can also be used with internal motor armatures. The primary and secondary locating structures have a size equal to or smaller than the portion of the tooth that holds the coil. This allows insertion of a pre-wound coil over these features without interference. The use of separate stator or armature teeth that are press fitted into the stator ring or armature allows the use of coil types that could not be inserted into a one piece stator or armature and tooth materials with optimum magnetic properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834